Citation Nr: 9911333	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of left ankle 
fracture with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1942 to July 1946.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.

The veteran provided testimony from the RO at a personal 
hearing via videoconferencing before the undersigned Member 
of the Board in March 1999, of which a transcript is of 
record.  [Tr.]


FINDINGS OF FACT

1.  Credible evidence of record raises a reasonable doubt 
that the veteran fractured his left ankle in service.

2.  Persuasive and credible evidence of record reasonably 
sustains that the veteran has had chronic left ankle problems 
ever since service.

3.  Evidence of record including clinical findings is in 
equipoise and with resolution of all doubt, reasonably 
supports that the veteran's current left ankle disability 
including fracture residuals with arthritis is the result of 
his inservice injury.


CONCLUSION OF LAW

Chronic residual left ankle disability is the result of a 
fracture incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.3 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for chronic disability 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309, 3.310(a), (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establish 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).



The provisions of 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§§ 3.303(a) and 3.304, require that in each case where a 
veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
Horowitz v. Brown, supra at 221.  

However, that same law permits that clear and convincing 
evidence to the contrary rebuts any such presumption.  
Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, op. cit.  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to such things as recalled experiences, etc., the 
Board is not bound to accept the veteran's uncorroborated 
account of his service experiences in face of objective 
evidence which indicates those experiences did not take 
place.  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).   


A medical opinion based upon an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  The credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Most pertinent service medical and other records are 
generally not of record and presumed to have been destroyed 
in the 1973 fire in National Personnel Records Center (NPRC).  

On several occasions, the veteran has submitted detailed 
identification associated with requests for reconstruction of 
his service files through NPRC citing specific dates and 
periods of times during which he had a broken left ankle in 
1943 (for which he was treated at the Naval Air Station 
Mobile Hospital #1, Hedron FAW 5).  

The veteran's NAV PERS Form 653, Notice of Separation from 
Service document, dated in 1946, notes that he was at the 
Naval Air Station Mobile Hospital #1, Hedron FAW 5.

Since then, on numerous occasions, NPRC has indicated that no 
additional records are available.

Information is now of record from the Corpus Christi NAS and 
VA facility in Houston to the effect that there are no 
records any longer available from those facilities for the 
period from 1946-1951. 

On VA examination in July 1996, X-rays of the left ankle 
showed an old healed fracture of the lower fibula with some 
deformity, and soft tissue swelling of the left ankle.

VA X-ray in March 1997 showed swelling of the lateral 
malleolus without evidence of fracture and minimal 
osteoporosis.

A follow-up VA X-ray in April 1997 showed an old healed 
fracture of the left lower fibula with some deformity, some 
degenerative changes of the left ankle and no sign of new or 
recent fracture or dislocation.

On VA examination in February 1998, the veteran stated that 
in 1943, he was struck in the lateral aspect of the left 
lower leg by a wheel chuck.  He was treated with a cast for 
4-5 weeks for a distal fibula fracture.  He had intermittent 
symptoms in service afterwards with pain laterally over the 
ankle.  He had to return to the physician several times 
during the remainder of his service career.  After discharge, 
he followed-up with the VA Medical Center on a regular basis 
for pain in that area as well.  The veteran said that he had 
been forced to retire as a cosmetology instructor due to his 
left ankle pain on prolonged standing or walking.  He had 
been using a cane for the past 18 months.  He also took 
aspirin on a regular basis.  The majority of his symptoms 
were specifically over the medial aspect of the ankle and he 
had intermittent swelling with prolonged standing as well.

On examination, the veteran walked with an antalgic gait on 
that side, and used a cane in his right hand.  Examination of 
the left ankle showed dorsiflexion to 5 degrees, plantar 
flexion to 35 degrees, inversion of 5 degrees and eversion to 
neutral.  His neurological examination was normal.  The 
examiner noted some mild swelling over the medial aspect of 
the ankle with pain to palpation.  X-rays showed healed 
distal fibular fracture which was overall well aligned.  
There were minimal degenerative changes in the left ankle and 
significant degenerative changes in the subtalar joint.  

Computerized tomography (CT) scan showed the lower extremity 
bones to be diffusely and markedly osteopenic.  There were 
multiple cystic lesions particularly in the distal tibia, 
which were thought to be a combination of degenerative cysts 
and focal osteopenia.  There were small spurs on the distal 
tibia, talocalcaneal joints and posterior aspect of the 
calcaneus.  Diagnoses were diffuse osteopenia and mild 
osteoarthritis. 

The veteran reported on his VA Form 9, a Substantive Appeal, 
dated in May 1998, that on separation from service, he had 
left ankle pain and was sent to the Corpus Christi Naval Air 
Station (NAS), where he was told that they could not help 
him.  He stated that he was then sent to the ("old") VA 
facility in Houston for evaluation and care of his left ankle 
fracture residual in 1950 and 1951, and that a fracture 
residual was again diagnosed by VA.  The veteran further 
stated that he had also been seen by physicians whose records 
were not now available (although they had been searched for) 
and the recent VA examinations, and that the VA examining 
physician had recently indicated to him that there was a 
reasonable nexus between the inservice injury and current 
findings.

During the videoconference hearing in March 1999, the veteran 
testified at length as to the incident which resulted in a 
fractured left ankle in service.  Tr. at 1-2, 3-5.  He 
testified that family members were able to confirm that he 
had come home twice in a cast while on active duty, and was 
also seen on such occasions by his sister when he went to 
visit his mother in Brooklyn [his other four brothers were 
also on active duty]  Tr. at 2-3, 5.  He indicated that one 
of his brothers, who had been on leave as well, later in the 
time frame, could not be at the hearing because of 
transacting some family business, but could also provide a 
letter to the same effect as to what he recalled of the 
incident and the veteran's being in a cast in Norfolk when he 
saw him there.  Tr. at 6.  He had been seen at Corpus 
Christi, and because he then became a civilian, was sent to 
the VA facility where they continued to see him.  


The veteran testified that X-ray in 1960 confirmed continued 
problems with his left ankle fracture. Tr. a 8.  He said that 
he had also seen private physicians in Corpus Christi, all of 
whom had indicated that he was experiencing residuals of the 
inservice left ankle fracture, and that an attempt by one now 
deceased physician's son had not found any clinical records 
pertinent to that extended period of care.  Tr. at 9, 13.  He 
confirmed that he had been seen at the "old" VA facility in 
Houston in 1960-1961.  Tr. at 15.  The veteran also indicated 
that he had a document which showed that his service records 
had been sent to a Naval District near the Caribbean in 1946.  
[That document is in the file].

Analysis

The Board finds that the veteran has submitted a well-
grounded claim; and that to the extent that evidence has been 
available, all appropriate development has taken place, and 
no further development is necessary to satisfy requirements 
of all pertinent regulatory criteria.   

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records may 
have been, are presumed to have been, or were destroyed while 
the file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Marcinak v. Brown, 10 
Vet. App. 198 (1997).

The Board has comprehensively evaluated the evidence of 
record in this case in association with the claims made by 
the veteran.  While it is unfortunate that the veteran's 
original service records are no longer available, this is not 
unusual given the nature and time of his service experiences 
and the time frame and locations involved.  Nonetheless, his 
allegation as to having been in the particular facility for 
his left ankle fracture, namely the Naval Air Station Mobile 
Hospital #1, Hedron FAW 5, is in fact corroborated by his 
discharge certificate.  

The absence of other records, however, is not necessarily 
fatal to his claim.  In this case, the available separation 
documents and other evidence confirm his basic allegations 
and there is no objective evidence to the contrary.  

The Board finds that underlying the evidence of record, the 
veteran's testimony in that regard is found to be credible.  
In this particular situation, much of the resolution of the 
case depends upon a balancing of the veteran's allegations 
with the evidentiary record as a whole.  Based on all factors 
involved, the Board finds every reason to conclude positively 
in that regard and none to show that the veteran is not 
credible.  Additionally, he has indicated that family members 
recall his being in a cast in 1943-1944, and are able to 
provide documentation to that effect.  Accordingly, the Board 
concludes that given actual service recordation, limited as 
it may be, and the veteran's credible assertions, there is 
reasonably ample evidence that such a left ankle fracture 
injury occurred.  

Further, the veteran sought care immediately after service in 
several locations, and these records are not available.  
Nonetheless, there are repeated statements that the veteran 
has not experienced any traumatic injury to his left ankle 
since service.  The veteran has so testified, and has done so 
with seeming candor and credibility.  There is absolutely 
nothing to contradict that, and the evidence is persuasive to 
the effect that the only left ankle fracture the veteran has 
ever sustained occurred in 1943 while in service.

Finally, the current pertinent findings are shown on recent 
VA examinations and clearly and unequivocally involve 
residuals of a left ankle fracture.  The evidence reflects 
that the veteran has had ongoing left ankle complaints since 
service.  And finally, as also noted above, the medical 
evidence and several physicians now find that he has clinical 
findings in the left ankle which are entirely consistent with 
inservice trauma, and specifically, a left ankle fracture.  

The Board must conclude that while the evidence is anything 
but unequivocal, and certainly does not raise the best case 
scenario that any one might hope for, when reviewing all of 
the data and the veteran's credible assertions, such evidence 
is in the aggregate, in the nature of a relative equipoise.  
Thus, resolving all doubt in the veteran's favor, there is 
ample and credible evidence to support a grant of service 
connection for residuals of left ankle injury as being the 
result of inservice traumatic injury.  38 U.S.C.A. §§ 1110, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.304, 3.3.04.


ORDER

Entitlement to service connection for residuals of left ankle 
fracture with degenerative arthritis is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

